Citation Nr: 9903210	
Decision Date: 02/03/99    Archive Date: 02/10/99

DOCKET NO.  95-14 663	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, 
California


THE ISSUE

Entitlement to an increased evaluation for low back strain 
with degenerative disc disease, currently evaluated at 40 
percent.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Robin M. Webb, Associate Counsel

INTRODUCTION

The veteran had active service from December 1984 to July 
1992.

This appeal arises before the Board of Veterans' Appeals 
(Board) from a rating action of the Department of Veterans 
Affairs (VA) Regional Office (RO) in Oakland, California, 
which denied the veteran's claim of entitlement to an 
increased evaluation.

Service connection for low back strain was granted by the RO 
in a March 1994 rating decision, and a 10 percent evaluation 
was assigned.  The veteran appealed, and subsequently, in an 
August 1995 rating decision, a 40 percent disability rating 
was assigned for low back strain with degenerative disc 
disease.  This disability rating remains in effect and is the 
subject of this appeal.  AB v. Brown, 6 Vet. App. 35 (1993).


FINDINGS OF FACT

1.  All evidence necessary for an equitable disposition of 
the veteran's claim has been obtained by the RO.

2.  The veteran's low back strain is manifested by complaints 
of constant pain of varying intensity.  Physical examination 
of the lumbosacral spine found normal configuration without 
tenderness or muscle spasm.


CONCLUSION OF LAW

The schedular criteria for an evaluation greater than 40 
percent for the veteran's low back strain with degenerative 
disc disease have not been met.  38 U.S.C.A. §§ 1155, 5107 
(West 1991); 38 C.F.R. Part 4, §§ 4.1, 4.7, 4.40, 4.45, 
4.71a, Diagnostic Codes 5289, 5292, 5293, 5295 (1998).



REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Pertinent Law, Regulations, and Criteria

Disability ratings are based, as far as practicable, upon the 
average impairment of earning capacity attributable to 
specific injuries.  38 U.S.C.A. § 1155;
38 C.F.R. § 4.1.  Generally, the degrees of disability 
specified are considered adequate to compensate for 
considerable loss of working time from exacerbations or 
illnesses proportionate to the severity of the several grades 
of disability.  
38 C.F.R. § 4.1.  In evaluating the severity of a particular 
disability, it is essential to consider its history.  
38 C.F.R. §§ 4.1, 4.2 (1998).  Where there is a question as 
to which of two evaluations shall be applied, the higher 
evaluation will be assigned if the disability picture more 
nearly approximates the criteria required for that rating.  
Otherwise, the lower rating will be assigned.  38 C.F.R. Part 
4, § 4.7 (1998).

Here, the veteran's low back strain with degenerative disc 
disease is addressed by the schedular criteria applicable to 
the musculoskeletal system.  See 38 C.F.R. Part 4, § 4.71a.  
Specifically, Diagnostic Code 5295 (Lumbosacral strain) 
provides for a maximum 40 percent evaluation where there is 
evidence of severe disability, with listing of the whole 
spine to the opposite side; positive Goldthwaite's sign; 
marked limitation of forward bending in a standing position; 
loss of lateral motion with osteoarthritic changes; narrowing 
or irregularity of joint space; or some of the above with 
abnormal mobility on forced motion.

In order to warrant an evaluation greater than the veteran's 
current 40 percent disability rating, there must either be 
evidence of unfavorable ankylosis of the lumbar spine, see 
38 C.F.R. Part 4, § 4.71a, Diagnostic Code 5289, or there 
must be evidence of pronounced intervertebral disc syndrome, 
with persistent symptoms compatible with sciatic neuropathy; 
with characteristic pain and demonstrable muscle spasm; 
absent ankle jerk or other neurological findings appropriate 
to the site of the diseased disc; with little intermittent 
relief.  See 38 C.F.R. Part 4, § 4.71a, Diagnostic Code 5293.

The rating schedule further provides that severe limitation 
of motion warrants a 40 percent evaluation.  38 C.F.R. 
Part 4, Code 5292 (1998)  Further, in evaluating limitation 
of motion, provisions found in 38 C.F.R. Part 4, §§ 4.40 and 
4.45 (addressing disability of the musculoskeletal system and 
joints, respectively) must also be considered.  See DeLuca v. 
Brown, 8 Vet. App. 202 (1995).

II.  Factual Background

In accordance with 38 C.F.R. §§ 4.1 and 4.2 (1997) and 
Schafrath v. Derwinski, 1 Vet. App. 589 (1991), the Board has 
reviewed all of the evidence of record pertaining to the 
history of the veteran's low back strain with degenerative 
disc disease.  The Board is of the opinion that this case 
presents no evidentiary considerations which warrant an 
exposition of the more remote clinical evidence of record.  
Here, the Board notes that the basic concept of the rating 
schedule is to compensate for present disability, not for 
past or potential future disability.  See 38 U.S.C.A. § 1155 
(West 1991); see also Francisco v. Brown, 7 Vet. App. 55 
(1994).  As such, the evidence of record pertinent to the 
veteran's current level of disability consists of four VA 
examinations (conducted in April 1993, in May 1995, in 
January 1997, and in April 1997) and private medical records 
(dated from September 1994 to October 1997).

The April 1993 VA examination reflects the veteran's 
complaints of episodic low back pain upon prolonged sitting, 
bending, or lifting, usually lasting two to three hours.  It 
was relieved by bedrest.  The last episode had been the 
morning of the examination.  The pain did not radiate, and 
there were no spasms and numbness.

Physical examination of the lumbar spine showed normal 
posture and no deformity but was mildly tender.  Range of 
motion was flexion to 90 degrees and extension to 20 degrees.

An x-ray study of the veteran's lumbosacral spine revealed a 
narrowing of the intervertebral disc at L5-S1, with subtle 
anterior wedging of L5.  The remainder of the intervertebral 
discs were maintained.  The pedicles were intact, and there 
was normal anatomic alignment.

The examiner's pertinent diagnosis was low back strain.

The May 1995 VA examination reflects the veteran's complaints 
of a gradual worsening of his lumbar strain, with constant 
pain in his low back, which radiated down the back of his 
left leg.  The veteran stated that he could not walk more 
than a block before sitting and resting, secondary to pain.  
He had pain with walking and sitting after 15 minutes.  
Physical examination found a limited range of motion of the 
lumbar spine.  There was 65 degrees of forward lumbar 
flexion, 20 degrees of extension, and 20 degrees of left and 
right lateral flexion.  Deep tendon reflexes were 1+in 
bilateral patellae and 2+ in bilateral Achilles tendons.  An 
x-ray study of the lumbosacral spine revealed no acute 
findings.  Moderate disc space narrowing was noted at L5-S1.  
There were no other findings.  The examiner's diagnoses were 
degenerative disc disease, lumbosacral spine, and cervical 
strain.

Private medical records (dated in October 1996) indicate that 
the veteran complained of both left and right low back pain, 
with some discomfort going down the lateral thigh and over 
and below his knee.  A previous diagnosis of left sciatica 
was referenced.  Physical examination found that the veteran 
had a normal gait and that he could sit up straight and 
comfortably.  There was some tenderness over the left lumbar 
area to percussion and palpation.  Both ankle and knee jerks 
were equally present, and the veteran had normal sensation in 
his leg.  The physician's assessment was presumed recurrence 
of herniated disc with some sciatica.  The veteran's pain was 
noted as being moderate and not as severe as before but 
definitely uncomfortable and limiting his activities.

Private medical records (dated in January 1997) reflect the 
veteran's history of chronic/recurrent back pain and indicate 
that the veteran complained of increasing pain in his right 
back.  The previous diagnosis of left sciatica from a 
herniated nucleus pulposus was referenced.  Physical 
examination found that the veteran could readily get in and 
out of a chair.  He could walk on his toes and heels 
normally, except for a little tenderness.  Knee and ankle 
jerks were diminished symmetrically throughout.  Sensation 
was normal throughout.  Straight leg raising was positive at 
about 30 degrees bilaterally, worse in the left than the 
right.  There were no deformities, swelling, or discoloration 
of the back, but there was percussion tenderness over the 
lumbar vertebra, as well as some paraspinal muscle 
tenderness.  The physician's assessment was chronic, 
recurrent low back pain, with remaining evidence of a 
herniated nucleus pulposus and some left sciatica, with 
increasing spasms in the right.

The January 1997 VA examination reflects the veteran's 
reports of constant back pain of varying intensity and of 
constant left leg sciatica but no muscle spasms.  Physical 
examination found that the veteran walked without a limp.  
Examination of the lumbosacral spine showed normal 
configuration without tenderness or muscle spasm.   Range of 
motion (with pain and guarding) was 60 degrees of flexion, 
with the veteran reaching to within 15 inches of the floor; 
backward extension to 15 degrees; right flexion to 20 
degrees; left flexion to 15 degrees; right rotation to 25 
degrees; and left rotation to 25 degrees.  Deep tendon 
reflexes were 1+ bilaterally on Achilles tendons, and the 
sensory examination was normal.  Straight leg raising was to 
80 degrees on the right and to 60 degrees on the left.  Heel 
and toe walking were normal, as was squatting.  The veteran 
requested that no additional x-rays be taken, so the May 1995 
x-ray study was referenced.  The examiner's diagnosis was 
degenerative disc disease, lumbosacral spine, with left L5-S1 
radiculopathy.

The April 1997 VA examination references the January 1997 
examination and reflects the veteran's continued complaints 
of low back pain radiating down the left leg, made worse by 
prolonged sitting.  The veteran reported pursuing his 
activities without difficulties.  He also reported taking 
Vicodin on an intermittent basis, as the pain became severe.  
The veteran stated that the pain was constant and of variable 
intensity, typically being mild.

Physical examination found the veteran in no acute distress.  
His back had normal lordotic curvature.  There was no 
palpable paravertebral spasm or tenderness.  There was also 
no lumbar spine tenderness and no sacroiliac joint 
tenderness.  Straight leg raises were negative on the right 
to 70 degrees; on the left, they elicited stiffness in the 
thigh region at 60 degrees.  There was no radiation to the 
foot with straight leg raising on either side.  Range of 
motion of the lumbar spine was anterior flexion to 68 
degrees, with the veteran reaching within 20 centimeters of 
the floor; lateral flexion was 28 degrees on the right and 26 
degrees on the left; and lateral rotation was to 24 degrees 
bilaterally.  Deep tendon reflexes were 1+ at the ankles 
bilaterally.  The veteran was able to do heel and toe walking 
without difficulty.

A contemporaneous x-ray study showed disc space narrowing at 
L5-S1, similar to the 1993 study.  There was mild loss of 
vertebral bony height at L5, although this, too, was stable.  
The pedicles were intact, and there was no evidence of 
paravertebral soft tissue mass.

The examiner's diagnosis was degenerative disc disease, 
lumbosacral spine, with left L5-S1 radiculopathy.

A private medical record (dated in May 1997) reflects the 
veteran's reports of having problems sitting for a long time 
due to pain.  It was stated that he was unable to sit more 
than 20 minutes because of back pain.  It was noted that the 
veteran was seeking a computer from the VA due to his 
service-connected disability, in order to facilitate his 
taking classes.

Private medical records (dated in October 1997) reflect the 
veteran's reports of persistent back pain and vague, non-
descript leg pain.  Physical examination found the veteran in 
no acute distress.  He moved about the examining room with 
relative ease.  He had mild limitations in all parameters of 
motion, but these were consistent with the veteran's size and 
muscular build.  The veteran had tenderness to fist 
percussion at the lumbosacral junction but no higher.  No 
paravertebral spasm was present, nor was there any sciatic 
notch or sciatic nerve tenderness noted.  There was no sacral 
tenderness present.  The veteran's sciatic stretch test was 
negative, and ankle reflexes were 2+.  A referenced September 
1994 x-ray study indicated no specific abnormality.  The 
physician's impression was chronic low back pain, possible 
radicular component.

III.  Application

The Board recognizes the veteran's contentions that he is 
entitled to an increased evaluation for his low back 
disability.  Specifically, the Board acknowledges the 
veteran's reports of constant pain of varying intensity and 
his limited range of motion.  However, the Board must adhere 
to established laws and regulations in its determinations.  
As such, the veteran's claim must be denied, as the most 
current clinical evidence of record fails to support an 
increase.

Specifically, as discussed above, to warrant an evaluation 
greater than the 40 percent currently assigned the veteran, 
there must be evidence of either unfavorable ankylosis of the 
lumbar spine, see 38 C.F.R. Part 4, § 4.71a, Diagnostic Code 
5289, or evidence of pronounced intervertebral disc syndrome, 
with persistent symptoms compatible with sciatic neuropathy, 
with characteristic pain and demonstrable muscle spasm, 
absent ankle jerk or other neurological findings appropriate 
to the site of the diseased disc, with little intermittent 
relief.  See 38 C.F.R. Part 4, § 4.71a, Diagnostic Code 5293.

In this instance, while there is consistent evidence of 
limited motion of the lumbar spine, it has not been suggested 
or noted that the veteran's lumbar spine is ankylosed.  
Indeed, upon VA examination in April 1997, the veteran's 
flexion was to 68 degrees, and he could reach within 20 
centimeters of the floor.  Further, in October 1997, the 
veteran was found to have only mild limitations in all 
parameters of motion, consistent with his size and muscular 
build.  Also, the record is negative for any diagnosis of 
intervertebral disc syndrome.  Moreover, the record does not 
consistently document sciatic neuropathy or demonstrable 
muscle spasm, and upon examination in October 1997, the 
veteran's ankle reflexes were 2+.  In effect, of the 
qualifying symptomatology listed under Diagnostic Code 5293 
for a 60 percent evaluation, only the veteran's pain has been 
repeatedly noted.  In this regard, the veteran stated that 
his pain was typically mild, although constant.  
Additionally, the evidence of record noted, at varying times, 
that the veteran was able to pursue activities without 
difficulty and that conservative management was indicated.

In light of the above, therefore, the Board finds that the 
veteran's disability picture more nearly approximates the 
criteria required for a 40 percent evaluation than that 
required for either a 50 or 60 percent evaluation.  As such, 
the veteran's claim is denied.  The evidence presented is not 
so evenly balanced as to require application of the doctrine 
of reasonable doubt.  38 U.S.C.A. § 5107(b) (West 1991).

As for functional impairment, the Board has considered the 
provisions of 38 C.F.R. §§ 4.40 and 4.50 and their possible 
application.  Given that the Board has assigned the maximum 
disability rating available to the veteran, based on the 
evidence of record and applicable schedular criteria, any 
functional impairment experienced by the veteran has been 
compensated for to the greatest extent contemplated by VA 
regulation.

The Board notes that the veteran was put on notice as to the 
evidence required to both evaluate and increase his claim in 
the November 1997 and September 1998 supplemental statements 
of the case, as he was provided with the applicable schedular 
criteria and informed of both the evidence considered and the 
basis of the RO's determinations.


ORDER

Entitlement to an increased evaluation for low back strain 
with degenerative disc disease, currently evaluated at 40 
percent, is denied.


		
	V. L. Jordan
	Member, Board of Veterans' Appeals

NOTICE OF APPELLATE RIGHTS:  Under 38 U.S.C.A. § 7266 (West 
1991 &  Supp. 1998), a decision of the Board granting less 
than the complete benefit, or benefits, sought on appeal is 
appealable to the United States Court of Veterans Appeals 
(Court) within 120 days from the date of mailing of notice of 
the decision, provided that a Notice of Disagreement 
concerning an issue which was before the Board was filed with 
the agency of original jurisdiction on or after November 18, 
1988.  Veterans' Judicial Review Act, Pub. L. No. 100-687, 
§ 402, 102 Stat. 4105, 4122 (1988).  The date which appears 
on the face of this decision constitutes the date of mailing 
and the copy of this decision which you have received is your 
notice of the action taken on your appeal by the Board of 
Veterans' Appeals.



- 10 -


